People v Meyer (2014 NY Slip Op 05450)
People v Meyer
2014 NY Slip Op 05450
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
PLUMMER E. LOTT
SHERI S. ROMAN, JJ.


2012-01428
 (Ind. No. 3265/10)

[*1]The People of the State of New York, respondent,
v Joseph J. Meyer, appellant.
Gerald J. Di Chiara, New York, N.Y., and Anthony V. Lombardino, Richmond Hills, N.Y., for appellant (one brief filed).
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Ellen C. Abbot of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zayas, J.), rendered January 20, 2012, convicting him of gang assault in the first degree and assault in the first degree, upon a jury verdict, and imposing a determinate term of imprisonment of 18 years followed by a period of postrelease supervision of 5 years upon each of his convictions, the sentences to be served concurrently. The appeal brings up for review the denial, after a hearing, of that branch of the defendant's omnibus motion which was to suppress certain statements made to law enforcement officials.
ORDERED that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed upon each of the convictions to a determinate term of imprisonment of 12 years followed by a period of postrelease supervision of 5 years; as so modified, the judgment is affirmed.
Contrary to the defendant's contention, the hearing court properly denied that branch of his motion which was to suppress certain statements he made to law enforcement officials at the police station after he voluntarily went there. A reasonable person, innocent of any crime, would not have believed that he or she was in custody at the time the statements were made (see People Yukl, 25 NY2d 585; People v Vargas, 109 AD3d 1143; People v Alke, 90 AD3d 943; People v Verrilli, 69 AD3d 963; People v Parsad, 243 AD2d 510).
The defendant argues that the verdict was against the weight of the evidence. Upon reviewing the record, however, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Danielson, 9 NY3d 342; People v Arnold, 102 AD3d 804).
The sentence imposed was excessive to the extent indicated herein.
The defendant's remaining contention is unpreserved for appellate review (see CPL 470.05[2]) and, in any event, without merit.
MASTRO, J.P., CHAMBERS, LOTT and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court